Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group II (claims 20-36) in the reply filed on April 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-3 and 5-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 27, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the claim recites the limitation of “a pharmacological agent supplied in an amount sufficient to” therein. This recitation is take by the Examiner to be method-like language in an apparatus claim. Such recitations render the scope of the claim as indefinite in that one of ordinary skill would not be able to reasonably ascertain the infringement of the claim. That is, it is unclear if infringement would occur when a pharmacological agent capable of being supplied in the claimed amount is provided a part of the system, or only once an amount of the agent is actually supplied. The Examiner respectfully suggests that Applicant amend the claim to required “a pharmacological agent configured to be supplied in an amount …” to correct the issue. Claims 21-33 are rejected due to their dependency on claim 20. Appropriate correction is required.
	Regarding claim 24, the claim recites the language of “the introducer delivers the pharmacological agent to the target nerve” therein. As with the rejection of claim 20 above, this language is taken by the Examiner to be method-like language in an apparatus claim. Such recitations render the scope of the claim as indefinite in that one of ordinary skill would not be able to reasonably ascertain the infringement of the claim. The Examiner’s respectfully requests Applicant amend the claim to read as “the introducer is configured to deliver the pharmacological agent to the target nerve” to correct the issue. Appropriate correction is required.
	Regarding claim 30, the claim recites that “the appendages anchor the marker to the target nerve or tissue adjacent the target nerve”. As with claims 20 and 24 above, this language is taken by the Examiner to be method-like language in an apparatus claim. Such recitations render the scope of the claim as indefinite in that one of ordinary skill would not be able to reasonably ascertain the infringement of the claim. The Examiner’s respectfully requests Applicant amend the claim to read as “the appendages are configured to anchor the marker to the target nerve or tissue adjacent the target nerve” to correct the issue. Appropriate correction is required.

	Regarding claim 31, the claim recites that “the fiducial marker is injected adjacent the target nerve as a liquid polymer, wherein the liquid polymer hardens after placement adjacent the target nerve”. As with claims 20, 24 and 30 above, this language is taken by the Examiner to be method-like language in an apparatus claim. Such recitations render the scope of the claim as indefinite in that one of ordinary skill would not be able to reasonably ascertain the infringement of the claim. The Examiner’s respectfully requests Applicant amend the claim to read as “the fiducial marker is configured to be injected adjacent the target nerve as a liquid polymer, wherein the liquid polymer configured to harden after injection and placement adjacent the target nerve” to correct the issue. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-24, 26, 27, 29, 33 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godara et al. (US Pat. Pub. 2007/0027449 A1).
Regarding claim 20, Godara provides for a system for improving location accuracy of a radiofrequency ablation procedure performed on a target nerve of a patient, the system comprising: a probe having an outer diameter, a proximal end, and a distal end (probe 100), the probe comprising an electrically insulated portion located at the proximal end (116) and a conductive portion for delivering energy to a target nerve located at the distal end (118), an introducer for facilitating insertion of the distal end of the probe into the patient adjacent the target nerve (604), the introducer having an inner diameter, a proximal end, and a distal end, wherein the exposed conductive portion of the probe extends past the distal end during energy delivery to the target nerve (see [0081] providing for the device to extend through the cannula for treatment at the target nerve), wherein the outer diameter of the probe and the inner diameter of the introducer define a lumen (via a space defined between the outer diameter of 100 and the inner diameter of 604), a pharmacological agent supplied in an amount sufficient to block nerve signal transmission along the target nerve (see [0066]), and a fiducial marker configured for placement adjacent the target nerve (see the marker in [0051], or [0064]]).
Regarding claim 21, Godara provides for an obturator for facilitating insertion of the introducer into the patient (606).
	Regarding claim 22, Godara provides that the probe is configured to treat the target nerve. In view of this provision, the probe of Godara would readily be configured to treat a specific target nerve that is a spinal nerve or a peripheral nerve. Godara teaches the ability to treat a thoracic dorsal ramus nerve (see [0124] and [0127]).
	Regarding claim 23, Godara provides that the fiducial marker is sonopaque, radiopaque, or fluorescent (see [0051] and [0064]).
Regarding claim 24, Godara further provides that the introducer delivers the pharmacological agent to the target nerve (such is provided via the delivery of the agent through the introducer when the probe 100 is inserted therethrough; the Examiner notes that such is well within the broadest reasonable interpretation of the claim and absent any specific structure associated with how the introducer is configured to deliver the agent).
Regarding claims 26 and 27, Godara provides that the fiducial marker is placed adjacent the target nerve by delivering the fiducial marker through the introducer and that the fiducial marker is stored in the introducer until it is delivered to the target nerve (such is provided by the marker being placed on the probe that is introduced through the introducer 100). 
Regarding claim 29, Godara provides that the fiducial marker is formed from a solid material (see the plug as in [0051]).
Regarding claims 33 and 34, Godara provides that the fiducial marker is non-degradable and is metal (see [0054] providing that the fiducial marker is a plug of silver solder).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Godara et al. (US Pat. Pub. 2007/0027449 A1) as applied to claim 20 above, and further in view of Chandran et al. (US Pat. Pub. 2005/0159797 A1).
	Regarding claim 25, Godara, while providing for a marker on the probe and citing visualization features from US Pat. App. No. 11/079,318, fails to provide that the fiducial marker is disposed on an outer surface of the introducer. Chandran discloses the use of a similar marker on a probe inserted through a cannula, and further provides for the inclusion of a fiducial marker on an introducer (Such as the band 108 on the cannula 100). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the fiducial marker on the introducer of probe 100 of Godara in view of the teaching of Chandran to provide for an additional measure of visualization when advancing the introducer in the body and near nerve tissue. Chandran, itself, is already cited and incorporated by Godara, and one of ordinary skill would be reasonably motivated in view of the combined teaching to provide the redundant visualization to achieve enhanced safety in/around nerve tissue.
Regarding claim 30, Godara while providing for a marker on the probe and citing visualization features from US Pat. App. No. 11/079,318, fails to provide that the fiducial marker includes one or more appendages, wherein the appendages anchor the marker to the target nerve or tissue adjacent the target nerve. Chandran discloses the use of a similar marker on a probe inserted through a cannula, and further provides for the inclusion of a fiducial marker on an introducer (Such as the band 108 on the cannula 100). This marker includes one or more appendages, wherein the appendages anchor the marker to the target nerve or tissue adjacent the target nerve (such in the form of the band 108 being a projected feature from the surface of 100 as in [0037], [0039] and [0040]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the fiducial marker on the introducer of probe 100 of Godara in view of the teaching of Chandran to provide for an additional measure of visualization when advancing the introducer in the body and near nerve tissue. Chandran, itself, is already cited and incorporated by Godara, and one of ordinary skill would be reasonably motivated in view of the combined teaching to provide the redundant visualization to achieve enhanced safety in/around nerve tissue.
Claims 28, 31, 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Godara et al. (US Pat. Pub. 2007/0027449 A1) as applied to claims 20 and 27 respectively above, and further in view of Burbank et al. (US Pat. Pub. 2004/0236211 A1).
Regarding claim 28, while Godara contemplates the use of a marker, and that such is stored in the introducer until it is delivered to the target nerve (via the delivery of the probe through the introducer. Godara fails to provide that a deployment needle is inserted into the introducer from the proximal end of the introducer such that an open end of the deployment needle is positioned at the distal end of the introducer and adjacent the target nerve, wherein the deployment needle includes a rod, wherein the rod is maneuverable to deploy the fiducial marker from the open end of the deployment needle and adjacent the target nerve.
Burbank discloses an alternative manner for providing the placement of a fiducial marker at a target treatment site within the body. Therein, Burbank teaches a deployment needle (syringe 12) wherein the deployment needle is configured to be inserted into an introducer from the proximal end of the introducer such that an open end of the deployment needle is positioned at the distal end of the introducer and adjacent the target nerve (via the configuration to be placed at a desired target site in the body through a guide 25), wherein the deployment needle includes a rod, wherein the rod is maneuverable to deploy the fiducial marker from the open end of the deployment needle and adjacent the target nerve (via the actuation of the plunger 14; see [0036] providing for the use of radiopaque materials as well). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized an injectable radiopaque marker as in Burbank as the locating fiducial marker in Godara. Such would provide a known alternative manner for providing a location of treatment that is visualizable by the user when delivering the energy delivery prove through the introducer of Godara to the target location when treatment of the nerve is to be provided. 
	Regarding claims 31 and 32, while Godara contemplates the use of a marker, Godara fails to specifically provide that the fiducial marker is configured to be injected adjacent the target nerve as a liquid polymer, wherein the liquid polymer is then configured to harden after placement adjacent the target nerve. Godara further fails to provide that the liquid polymer is stored in a syringe, wherein the introducer receives the syringe to facilitate injection of the liquid polymer adjacent the target nerve.
Burbank discloses an alternative manner for providing the placement of a fiducial marker at a target treatment site within the body. Therein, Burbank teaches a syringe (syringe 12) wherein the syringe is configured to be inserted into an introducer to facilitate injection of a liquid polymer (via the configuration to be placed at a desired target site in the body through a guide 25). The liquid polymer is configured to be inject adjacent a target nerve as a liquid and then further configured to harden after placement (see claim 62 for example with the material being injectable and then forming a mass in a solid phase). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized an injectable radiopaque marker as in Burbank as the locating fiducial marker in Godara. Such would provide a known alternative manner for providing a location of treatment that is visualizable by the user when delivering the energy delivery prove through the introducer of Godara to the target location when treatment of the nerve is to be provided. 
Regarding claim 35, Godara fails to provide that the fiducial marker is degradable. Burbank discloses an alternative manner for providing the placement of a fiducial marker at a target treatment site within the body. Burbank teaches an alternative manner of providing a fiducial marker at a target site wherein the marker is degradable (see [0005], [0042], [0045]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized an injectable radiopaque marker as in Burbank as the locating fiducial marker in Godara. Such would provide a known alternative manner for providing a location of treatment that is visualizable by the user when delivering the energy delivery prove through the introducer of Godara to the target location when treatment of the nerve is to be provided. 
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Godara et al. (US Pat. Pub. 2007/0027449 A1) as applied to claim 20 above, and further in view of Meyer (US Pat. No. 6,298,256 B1).
Regarding claim 36, while Godara provides for the injection of the pharmacological agent, Godara is silent that such is stored in a syringe, and wherein the introducer receives the syringe to facilitate delivery of the pharmacological agent to the target nerve. Meyer provides for an exemplary manner of delivery an anesthetic, wherein the anesthetic is store in a syringe and an introducer is configure to receive the syringe to facilitate the delivery of the agent (see figure 1 with the hub 18 configured to receive a syringe as in col. 6; 23-28). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the hub/syringe arrangement as in Meyer with the structure of the introducer of Godara to provide for an exemplary manner of delivering the disclosed anesthetic in Godara to a location within the body. The Examiner is of the position that a syringe is a well-known manner of containing a pharmacological agent, and Meyer readily establishes that such is used for delivery of such an agent through an introducer as required by Godara.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794